SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 20-F/A Amendment No. 1 OR x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to OR o SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report Commission file number: 000-50790 SUPERCOM LTD. (Formerly VUANCE LTD.) (Exact name of Registrant as specified in its charter and translation of Registrant’s name into English) Israel (Jurisdiction of incorporation or organization) Nolton House, 14 Shenkar Street, P.O.B 12190, Hertzliya Pituach 46725, Israel (Address of principal executive offices) Arie Trabelsi, CEO SuperCom Ltd. Nolton House, 14 Shenkar Street, P.O.B 12190, Hertzliya Pituach 46725, Israel +972-9-8890850 (phone); +972-9-8890820 (fax) (Name, Telephone, E-mail and/or Facsimile number and Address of Company Contact Person) Securities registered or to be registered pursuant to Section 12(b) of the Act:None Securities registered or to be registered pursuant to Section 12(g) of the Act: Ordinary Shares, par value NIS 0.0588235 per share Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: None Indicate the number of outstanding shares of each of the issuer's classes of capital or common stock as of the close of the period covered by the annual report:36,769,757 Ordinary Shares, nominal value NIS 0.0588235 per share. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YesoNo x If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. YesoNo x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of accelerated filer and large accelerated filer in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer x Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAP x International Financial Reporting Standards as issued by the International Accounting Standards Board o Other o If “Other” has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow: Item 17 o Item 18 o If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x EXPLANATORY NOTE This Amendment No.1 (the “Amendment”) to the Annual Report on Form 20-F of SuperCom Ltd. (the “Company”) amends the registrant’s Annual Report on Form 20-F for the year ended December 31, 2012 that was filed with the Securities and Exchange Commission on April 24, 2013 (the “Original 20-F”). This Amendment does not reflect a change in the results of operations of the Company or in any information in the Original 20-F other than: · to add the words "(expense)benefit” in a line item in the Consolidated Statements of Operations; · to include Item 16F which was inadvertently omitted in the initial filing; · to include the Report and Consent (as Exhibit 15.2) of Fahn, Kanne & Co., the Company’s formerIndependent Registered Public Accounting Firm regarding the Company’s consolidated financial statements appearing in the Form 20-F; and · to revise the language in certain of the Notes to the consolidated financial statements to clarify the language therein. No changes have been made to any of the numbers in the consolidated financial statements or the notes. In order to comply with certain requirements of the SEC’s rules in connection with the filing of this Amendment No. 1, this Amendment No. 1 includes Item “16F. Change in Registrant’s Certifying Accountant” and Item 18 “Financial Statements.” This Amendment does not reflect events occurring after the filing of the Original 20-F or modify or update the disclosure contained therein in any way other than as required to reflect the amendments discussed above. Consistent with the rules of the SEC, the certifications of the Company’s principal executive officer and principal financial officer as of the date of this Amendment No. 1 are attached as exhibits to this Amendment No. 1. The only change in these certifications from the certifications of the Company’s principal executive officer and principal financial officer filed as exhibits to the Form 20-F is their date. Pursuant to Rule 12b-15 promulgated under the Securities Exchange Act of 1934, as amended, the complete text of Exhibit 101 of the Original 20-F is attached to this Amendment. i ITEM 16F. Change in Registrant’s Certifying Accountant In November 2012, our board of directors and the audit committee approved our engagement of Brightman Almagor Zohar & Co. to audit our consolidated financial statements for the year ended December 31, 2012. Our shareholders ratified such appointment on December 26, 2012. In November 2012, we notified our former auditor, Fahn Kanne & Co., that our audit committee and board of directors had decided to engage a different firm to audit our consolidated financial statements for the year ended December 31, 2012. The reports of Fahn Kanne & Co. on the financial statements for 2010 and 2011 contained no adverse opinion or disclaimer of opinion and were not qualified or modified as to audit scope or accounting principle, but were qualified regarding the uncertainty as to whether our company would continue as a going concern. In connection with its audits for 2010 and 2011, there had been no disagreements with Fahn Kanne & Co. on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure, which disagreements if not resolved to the satisfaction of Fahn Kanne & Co., would have caused them to make reference thereto in their report on the financial statements for such years. During the years ended December 31, 2010 and 2011, respectively, and through the date of appointment, neither we nor any person on our behalf has consulted with Brightman Almagor Zohar & Co. regarding either (1) the application of accounting principles to a specific completed or contemplated transaction, or the type of audit opinion that might be rendered on our financial statements, and (2) any matter that was the subject of a disagreement or reportable event pursuant to Item 304(a)(1)(iv) or (v) of Regulation S-K promulgated by the SEC. ITEM 18. FINANCIAL STATEMENTS Page Index to Financial Statements F - 1 Reports of Independent Registered Public Accounting Firms F - 2 - F-3 Consolidated Balance Sheets F -4 – F - 5 Consolidated Statements of Operations F - 6 Statements of Changes in Shareholders' equity F - 7 Consolidated Statements of Cash Flows F -8 – F - 9 Notes to Consolidated Financial Statements F -10 - F - 41 ITEM 19. EXHIBITS Index to Exhibits ExhibitDescription Certification of Chief Executive Officer pursuant to Rule 13a-14(a) under the Securities Exchange Act of 1934, as amended Certification of Chief Financial Officer pursuant to Rule 13a-14(a) under the Securities Exchange Act of 1934, as amended Certification of Chief Executive Officer pursuant to 18 U.S.C. 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 Certification of Chief Financial Officer pursuant to 18 U.S.C. 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 Consent of Brightman Almagor Zohar & Co., a member firm of Deloitte Touche Tomatsu Consent of Fahn, Kanne & Co., a member of Grant Thornton 101.INS* XBRL Instance Document 101.SCH* XBRL Taxonomy Extension Schema Document 101.PRE* XBRL Taxonomy Presentation Linkbase Document 101.CAL* XBRL Taxonomy Calculation Linkbase Document 101.LAB* XBRL Taxonomy Label Linkbase Document 101.DEF* XBRL Taxonomy Extension Definition Linkbase Document * Pursuant to Rule 406T of Regulation S-T, these interactive data files are deemed not filed or part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, as amended, are deemed not filed for the purposes of Section 18 of the Securities and Exchange Act of 1934, as amended, and otherwise are not subject to liability under those sections. 2 SUPERCOM LTDAND SUBSIDIARIES CONSOLIDATED FINANCIAL STATEMENTS AS OF DECEMBER 31, 2012 IN U.S. DOLLARS INDEX Page Reports of Independent Registered Public Accounting Firms F - 2 - F-3 Consolidated Balance Sheets F -4 – F - 5 Consolidated Statements of Operations F - 6 Statements of Changes in Shareholders' equity F - 7 Consolidated Statements of Cash Flows F -8 – F - 9 Notes to Consolidated Financial Statements F -10 - F - 41 F - 1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Shareholders of SuperCom Ltd. (formerly Vuance ltd.) We have audited the accompanying consolidated balance sheets of SuperCom Ltd and subsidiaries (the "Company") as of December31, 2012, and the related consolidated statements of operations, changes in shareholders’ equity and cash flows for the year then ended. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, based on our audits, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of SuperCom Ltd. and subsidiaries as of December31, 2012, and the results of their operations, and their cash flows for the year then ended, in conformity with accounting principles generally accepted in the United States of America. /s/ Brightman Almagor Zohar & Co. Certified Public Accountants A member firm of Deloitte Touche Tohmatsu Tel Aviv, Israel March21, 2013 F - 2 REPORT OF INDEPENDENT Fahn Kanne & Co. REGISTERED PUBLIC ACCOUNTING FIRM Head Office TO THE SHAREHOLDERS OF Levinstein Tower VUANCE LTD. 23 Menachem Begin Road Tel-Aviv 66184, ISRAEL P.O.B. 36172, 61361 T + F + www.gtfk.co.il We have audited the accompanying consolidated balance sheets of Vuance Ltd. and subsidiaries (the "Company") as of December31, 2011 and the related consolidated statements of operations, changes in shareholders’ deficit and cash flows for each of the two years in the period ended December 31, 2011. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, based on our audits, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of Vuance Ltd. and subsidiaries as of December31, 2011, and the results of their operations, and their cash flows for each of the two years in the period ended December31, 2011, in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming the Company will continue as a going concern. As discussed in Note1f to the financial statements included in the Company’s Annual Report on Form 20-F, but not presented herein, the Company has incurred substantial recurring losses and negative cash flows from operations and, as of December 31, 2011, the Company had a working capital deficit and total shareholders' deficit. These conditions, along with other matters as set forth in the aforementioned Note, raise substantial doubt about the Company's ability to continue as a going concern. Management’s plans in regards to these matters are also described in the aforementioned Note. The financial statements as of December 31, 2011 and for each of the two years in the period ended December 31, 2011 do not include any adjustments that might result from the outcome of this uncertainty. /s/ Fahn Kanne & Co. Grant Thornton Israel May 9, 2012 F - 3 SUPERCOM LTD. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS U.S. dollars in thousands December 31, ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Trade receivables (net of allowance for doubtful accounts of $1,726 and $ 134 as ofDecember 31, 2012 and 2011, respectively) Deferred tax short term - Other accounts receivable andprepaid expenses (Note 3) Inventories, net (Note 4) Total current assets Severance pay fund Deferred tax long term - Property and equipment, net(Note 6) 93 96 Total assets $ $ The accompanying notes are an integral part of the consolidated financial statements. F - 4 SUPERCOM LTD. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS U.S. dollars in thousands, except share data December 31, LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Short-term bank credit $ $ Trade payables Employees and payroll accruals Accrued expenses and other liabilities (Note 8) Convertible bonds (Note 11) - Short-term loan and others - Total current liabilities LONG-TERM LIABILITIES: Accrued severance pay Total long-term liabilities SHAREHOLDERS': Share capital: Ordinary shares of NIS 0.0588235 par value - Authorized 52,000,000 shares as of December31, 2012; Issued and outstanding: 36,769,757 and 12,035,272 shares as of December31, 2012 and 2011, respectively Additional paid-in capital Amount of liability extinguished on account of shares Accumulated deficit ) ) Total shareholders' equity (deficiency) ) Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of the consolidated financial statements. F - 5 SUPERCOM LTD. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS U.S. dollars in thousands, except per share data Year ended December 31, Revenues $ $ $ Cost of revenues Gross profit Operating expenses: Research and development Selling and marketing General and administrative Other expenses(income) ) ) Total operating expenses Operatingincome (loss) 54 ) Financial income (expenses), net ) Income (loss) before income tax ) Income tax (expense) benefit ) ) Net income (loss) from continuing operations ) Loss from discontinued operations - - ) Net income (loss) $ $ $ ) Earnings (loss) per share from continuing operations: Basic $ $ $ ) Diluted $ $ $ ) Loss per share from discontinued operations basic and diluted: - - $ ) Net earnings (loss) per share: Basic $ $ $ ) Diluted $ $ $ ) Weighted average number of ordinary shares used in computing basicearnings (loss) per share Weighted average number of ordinary shares used in computing diluted earnings (loss) per share The accompanying notes are an integral part of the consolidated financial statements. F - 6 SUPERCOM LTD. AND SUBSIDIARIES STATEMENTS OF CHANGES IN SHAREHOLDERS' EQUITY U.S. dollars in thousands, except share data Ordinary shares Number of Shares Share capital Additionalpaid-in capital Amount of liability extinguished on account of shares Accumulated deficit Total shareholders' equity $ Balance as of January 1, 2010 89 ) $ ) Issuance of shares in connection with acquisition of Intelli-Site (see Note 1a) - * - - - -* Issuance of shares (Note 12f) 24 - - Exercise of options -
